Name: Commission Regulation (EEC) No 17/81 of 1 January 1981 fixing, for the period 1 January to 28 February 1981, the Community offer price for mandarins and other small citrus fruits applicable as regards Greece and the coefficients to be used for calculating the offer prices for Greek products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2/6 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 17/81 of 1 January 1981 fixing, for the period 1 January to 28 February 1981 , the Community offer price for mandarins and other small citrus fruits applicable as regards Greece and the coefficients to be used for calculating the offer prices for Greek products for a home-grown product with defined commercial characteristics on the representative market or markets situated in the production areas where prices are lowest, for the products or varieties which represent a considerable proportion of production marketed throughout the year or for part of it , which are of quality class I and which satisfy specified requirements as regards market preparation ; whereas when the average of prices recorded on each repres ­ entative market is being calculated prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market must be disregarded ; Whereas only Greek mandarins are directly comparable in commercial value with Community fruit ; whereas , for the other varieties and hybrids , coefficients to be determined from their respective market values , must be fixed to be applied to the quotations for these products for the calculation of the offer prices for Greek products mentioned in Article 75 (2 ) (b) of the Act of Accession ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing, in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession ( 2), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Community as at present constituted, hereinafter referred to as ' the Community of Nine', for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas Article 75 (2) (a) of the Act of Accession provides that a Community offer price is to be calculated annually on the basis , on the one hand, of the arithmetical average of producer prices in each Member State of the Community of Nine increased by the cost of packing the fruit and transporting it from the areas of production to the representative centres of Community consumption and , on the other hand , the trend of production costs in the fruit and vegetable sector ; whereas these producer prices are to be the average of the price quotations recorded over the three years prior to the date of fixing the Community offer price ; whereas the annual Community offer price may not however exceed the level of the reference price applied to imports from third countries ; Whereas in accordance with Article 3 of Council Regulation (EEC) No 10/ 81 the prices taken for the calculation of producer prices shall be those recorded Whereas application of the abovementioned criteria results in the Community offer prices for mandarins including tangerines and satsumas, Clementines, wilkings and other similar citrus hybrids for the period 1 January to 28 February 1981 being fixed at the level set out below ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 28 February 1981 the Community offer price for fresh mandarins including tangerines and satsumas , Clementines , (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . O OJ No L 1 , I. I. 1981 , p . 17 . No L 2/71 . 1 . 81 Official Journal of the European Communities  1-00 for monreales , tangerines , satsumas , wilkings and other similar citrus hybrids . wilkings and other similar citrus hybrids (subheading ex 08.02 B of the Common Customs Tariff) shall be 23-87 ECU per 100 kilograms net for packed class I fruit , all sizes . 2 . The offer price for Greek fruit other than mandarins shall be calculated by applying the following coefficients :  0-75 for Clementines (excluding monreales), Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS